ORDER
PER CURIAM.
On consideration of the motion of Beverly Court Cooperative, Inc. for costs on appeal and of the opposition thereto, it is
ORDERED that the motion for costs is granted only to the extent that the $25 docketing fee is awarded as costs to Beverly Court Cooperative, Inc. and denied in all other respects. The request for award of costs of transcript preparation is referred to the Superior Court for its consideration pursuant to Rule 39(g) of the General Rules of this court.
Separate statement of NEWMAN, C. J., dissenting: